                 1:19-cv-02839-HMH                Date Filed 05/26/20         Entry Number 32        Page 1 of 1


AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina




                         Brian Watts
                          Plaintiff
                              v.                                           Civil Action No.      1:19-02839-HMH

                        United States,
                         Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of           dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff take nothing of the Defendant and this case is dismissed.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr. Senior United States District Judge presiding. The issues having
been reviewed by the Honorable Shiva V. Hodges, United States Magistrate Judge, who recommended in her Report
and Recommendation that this case be dismissed.


                                                                          CLERK OF COURT
Date: May 26, 2020
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
